        Case 4:16-cv-01730-YGR Document 159-6 Filed 02/11/19 Page 1 of 14
         REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

 1    Heidi L. Keefe (SBN 178960)                 Michael G. Rhodes (SBN 116127)
      Mark R. Weinstein (SBN 193043)              COOLEY LLP
 2    Lowell D. Mead (SBN 223989)                 101 California Street, 5th Floor
      COOLEY LLP                                  San Francisco, California 94111-5800
 3    3175 Hanover Street                         Telephone: (415) 693-2000
      Palo Alto, California 94304                 Facsimile: (415) 693-2222
 4    Telephone: (650) 843-5000
      Facsimile: (650) 849-7400
 5
      Phillip E. Morton (pro hac vice)
 6    Emily E. Terrell (SBN 234353)
      Stephen C. Crenshaw (pro hac vice)
 7    COOLEY LLP
      1299 Pennsylvania Avenue, NW
 8    Suite 700
      Washington, DC 20004
 9    Telephone: (202) 842-7800
      Facsimile: (202) 842-7899
10
     Attorneys for Defendant
11   FACEBOOK, INC.

12                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                      OAKLAND DIVISION
14

15     WINDY CITY INNOVATIONS, LLC             Case No. 4:16-cv-01730-YGR
16                      Plaintiff,             DEFENDANT FACEBOOK, INC.’S
17           v.                                SEPARATE STATEMENT OF UNDISPUTED
                                               MATERIAL FACTS IN SUPPORT OF
18     FACEBOOK, INC.,                         SUMMARY JUDGMENT
19                      Defendant.             The Honorable Yvonne Gonzalez Rogers
20

21

22

23

24

25

26

27

28
                                                         SEPARATE STATEMENT OF UNDISPUTED
     CASE NO. 4:16-CV-01730-YGR                      MATERIAL FACTS ISO FACEBOOK’S MOTION
                                                                    FOR SUMMARY JUDGMENT
           Case 4:16-cv-01730-YGR Document 159-6 Filed 02/11/19 Page 2 of 14



 1           Issue No.         Facebook’s Undisputed Material            Windy City’s Response and
                                Facts and Supporting Evidence              Supporting Evidence
 2       Issue 1 (Windy      Fact 1. Dr. Daniel L. Marks is the
         City lacks standing sole inventor named on U.S. Patent
 3       to sue)             No. 8,458,245 (“’245 patent”).
 4                           Ex. 4 [’245 patent].
         Issue 1             Fact 2. The ’245 patent is a
 5                           continuation of U.S. Patent Appl. No.
                             09/399,578, filed on Sep. 20, 1999,
 6                           which in turn is a continuation of
                             application No. 08/617,658, which
 7                           issued as U.S. Patent No. 5,956,491
                             (“’491 patent”).
 8
                             Ex. 4 [’245 patent].
 9       Issue 1             Fact 3. The ’245 patent is in the same
                             patent family and, other than minor
10                           typographical changes, shares the
                             written description of the ’491
11                           patent.
12                           Ex. 4 [’245 patent]; Ex. 11’491
                             patent].
13       Issue 1             Fact 4. Dr. Marks was an employee
                             of American Information Systems,
14                           Inc. (“AIS”) from
15

16                                    r UtiliCorp United, Inc.
                             (“UtiliCorp”).
17
                             Ex. 1 [Marks Tr. 1] at 33:10-13;
18                           35:23-25; 44:16-19; 189:8-12; 191:8-
                             12; 193:11-19; 198:13-18; 199:22-
19                           200:4; 200:19-21; 201:19-24;
                             364:25-365:5.
20       Issue 1             Fact 5. The work done for the
                             UtiliCorp chat system
21

22
                             Ex. 1 [Marks Tr.] at 145:8-19;
23                           197:15-22; 198:5-12; 364:1-19.
         Issue 1             Fact 6. On or about            ,
24                           AIS sent
25                                                      UtiliCorp.
26                           Ex. 2 [Work for Hire Agreement].
27

28   1
         Citations of “Marks Tr.” refers to the Deposition of Daniel Marks taken on October 25, 2018.
                                                      1.
       Case 4:16-cv-01730-YGR Document 159-6 Filed 02/11/19 Page 3 of 14



 1       Issue No.      Facebook’s Undisputed Material       Windy City’s Response and
                         Facts and Supporting Evidence         Supporting Evidence
 2   Issue 1          Fact 7.
 3                                UtiliCorp.
 4                    Ex. 2 [Work for Hire Agreement].
     Issue 1          Fact 8.
 5
                                                        to
 6                    AIS.
 7                    Ex. 2 [Work for Hire Agreement].
     Issue 1          Fact 9. The Work for Hire
 8                    Agreement contains the following
                      provision: “
 9

10

11

12

13

14

15
                      Ex. 2 at § V [Work for Hire
16                    Agreement].
     Issue 1          Fact 10. Dr. Marks’ work on the
17                    UtiliCorp chat system was done
18

19
                      Ex. 1 [Marks Tr.] at 198:5-18;199:5-
20                    200:24; 201:19-205:6; 239:18-240:8;
                      240:9-13; 276:7-14; 279:11-281:6;
21                    283:14-20; 284:11-285:2.
     Issue 1          Fact 11. UtiliCorp
22

23

24

25
                      Ex. 1 [Marks Tr.] at 199:22-201:16;
26                    222:19-223:4; 224:20-225:17; 240:9-
                      13; 283:21-284:10.
27   Issue 1          Fact 12. UtiliCorp filed federal
                      trademark applications for “Power
28

                                               2.
           Case 4:16-cv-01730-YGR Document 159-6 Filed 02/11/19 Page 4 of 14



 1           Issue No.           Facebook’s Undisputed Material           Windy City’s Response and
                                  Facts and Supporting Evidence             Supporting Evidence
 2                             Quality Chat” and “PQ Chat” in June
                               1995.
 3
                               Ex. 6 [TM applications].
 4       Issue 1               Fact 13. There is no agreement
                               between AIS and UtiliCorp
 5                             modifying the Work for Hire
                               Agreement.
 6
                               Ex. 1 [Marks Tr.] at 272:20-25; Ex. 3
 7                             [Trzyna Tr.2] at 187:15-19.
         Issue 1               Fact 14. Dr. Marks assigned his
 8                             rights in the ’491 patent and its
                               continuation applications to AIS on
 9                             August 15, 1996.
10                             Ex. 12 [‘491 Assignment].
         Issue 1               Fact 15. Peter Trzyna received a
11                             copy of the signed Work for Hire
                               Agreement on
12
                               Ex. 2 [Work for Hire Agreement];
13                             Ex. 3 [Trzyna Tr.] at 193:16-23
         Issue 1               Fact 16. The source code for the
14                             UtiliCorp chat system was submitted
                               to the PTO as an embodiment of the
15                             ’491 patent invention.
16                             Ex. 4 [’245 patent] at 4:7-59; Ex. 1
                               [Marks Tr.] at 228:9-23; Ex. 7
17                             [Source Code].
         Issue 1               Fact 17. The source code for the
18                             UtiliCorp chat system submitted to
                               the PTO became an appendix to the
19                             ’245 patent and is explicitly
                               referenced in Column 4, Lines 7-59
20                             as “providing a detailed description
                               of a preferred embodiment of the
21                             present invention….”
22                             Ex. 4 [’245 patent] at 4:7-59.
         Issue 2 (The          Fact 18. The ’245 patent is the only
23       asserted claims of    remaining asserted patent in this
         the ’245 patent are   case, and claim 19 is the only
24       invalid under 35      asserted independent claim of that
         U.S.C. § 101)         patent.
25
                               Ex. 10 [Jones Rpt.3] at ¶¶ 1, 311.
26       Issue 2               Fact 19. Claim 19 recites:
27
     2
         Citations of “Trzyna Tr.” refers to the Deposition of Peter Trzyna taken on October 23, 2018.
28   3
         Citations of “Jones Rpt.” refers to the Expert Report of Dr. Mark T. Jones, dated November 9, 2018.
                                                         3.
     Case 4:16-cv-01730-YGR Document 159-6 Filed 02/11/19 Page 5 of 14



 1     Issue No.       Facebook’s Undisputed Material         Windy City’s Response and
                        Facts and Supporting Evidence           Supporting Evidence
 2                  An apparatus to receive a
                    communication via an Internet
 3                  network, the apparatus including:
                    [a] a computer system, and
 4                  [b] a plurality of participator
                    computers,
 5                  [c] each of the participator computers
                    communicatively connected to the
 6                  computer system responsive to each
                    of the plurality of participator
 7                  computers being associated with a
                    respective login name and a
 8                  password;
                    [d] a first of the plurality of
 9                  participator computers being
                    programmed to communicate such
10                  that a private message is sent to the
                    computer system,
11                  [e] the private message including a
                    pointer pointing to a communication
12                  that includes pre-stored data
                    representing at least one of a video, a
13                  graphic, sound, and multimedia;
                    [f] the computer system, including a
14                  computer and a database which
                    serves as a repository of tokens for
15                  other programs to access, thereby
                    affording information to each of the
16                  participator computers which are
                    otherwise independent of each other;
17                  wherein
                    [g] the computer system
18                  communicates the private message to
                    a second of the plurality of
19                  participator computers; and
                    [h] the second participator computer
20                  is programmed to receive the
                    communication provided within the
21                  private message, which originates
                    from the first participator computer,
22                  [i] the communication being sent in
                    real time and via the Internet
23                  network, and
                    [j] the second participator computer
24                  internally determines whether or not
                    the second participator computer can
25                  present the pre-stored data, if it is
                    determined that the second
26                  participator computer can not present
                    the pre-stored data then obtaining an
27                  agent with an ability to present the
                    pre-stored data, and
28

                                              4.
       Case 4:16-cv-01730-YGR Document 159-6 Filed 02/11/19 Page 6 of 14



 1       Issue No.       Facebook’s Undisputed Material         Windy City’s Response and
                          Facts and Supporting Evidence           Supporting Evidence
 2                    [k] otherwise presenting the pre-
                      stored data independent of the first
 3                    participator computer.
 4                    Ex. 4 [’245 patent] at claim 19.
     Issue 2          Fact 20. Asserted dependent claim 22
 5                    recites:
                      The apparatus of claim 19, wherein
 6                    the pointer produces the
                      communication on demand.
 7
                      Ex. 4 [’245 patent] at claim 22.
 8   Issue 2          Fact 21. Asserted dependent claim 23
                      recites:
 9                    The apparatus of claim 19, wherein
                      the communication includes the pre-
10                    stored data representing the video.
11                    Ex. 4 [’245 patent] at claim 23.
     Issue 2          Fact 22. Asserted dependent claim 24
12                    recites:
                      The apparatus of claim 19, wherein
13                    the communication includes the pre-
                      stored data representing the sound.
14
                      Ex. 4 [’245 patent] at claim 24.
15   Issue 2          Fact 23. Asserted dependent claim 25
                      recites:
16                    The apparatus of claim 19, wherein
                      the communication includes the pre-
17                    stored data representing the sound
                      and the video.
18
                      Ex. 4 [’245 patent] at claim 25.
19   Issue 2          Fact 24. The specification states that,
                      at the time of filing of the ’245
20                    patent, Internet chat room
                      communications “can involve
21                    graphics and certain multimedia
                      capability” and that the World Wide
22                    Web “does have certain graphical
                      multimedia capability.”
23
                      Ex. 4 [’245 patent] at 1:40-44 and
24                    1:57-60.
     Issue 2          Fact 25. Dr. Marks did not
25

26                    Ex. 1 [Marks Tr.] at 303:7-11,
     Issue 2          Fact 26. Dr. Marks did not
27

28

                                                5.
           Case 4:16-cv-01730-YGR Document 159-6 Filed 02/11/19 Page 7 of 14



 1           Issue No.          Facebook’s Undisputed Material          Windy City’s Response and
                                 Facts and Supporting Evidence            Supporting Evidence
 2                            Ex. 1 [Marks Tr.] at 325:16-19.
         Issue 2              Fact 27. The system developed by
 3                            Dr. Marks which became the ’245
                              patent was
 4

 5
                              Ex. 1 [Marks Tr.] at 324:24-325:15.
 6       Issue 2              Fact 28. At the time of the invention
                              of the ’245 patent it was understood
 7                            that
 8

 9                            Ex. 1 [Marks Tr.] at 309:24-310:7.
         Issue 2              Fact 29. The specification states that
10                            the “computer system” of the ’245
                              patent “includes “a digital Controller
11                            Computer 3, such as an Internet
                              service provider-type computer” and
12                            “digital Participator Computers 5,
                              each of which may be an IBM-
13                            compatible personal computer with a
                              processor and a DOS operating
14                            system.”
15                            Ex. 4 [’245 patent] at 4:65-5:4.
         Issue 2              Fact 30. The hardware described in
16                            the written description and asserted
                              claims of the ’245 patent was routine,
17                            conventional, and well-understood at
                              the time the ’245 patent was filed.
18
                              Ex. 5 [Storer Inv. Rpt.4] at ¶¶ 217-26.
19       Issue 2              Fact 31. Dr. Jones, Windy City’s
                              invalidity expert, did not provide any
20                            opinion on invalidity under 35
                              U.S.C. § 101.
21
                              Ex. 8 [Jones Tr.] at 114:1-5.
22       Issue 3 (Facebook    Fact 32. During prosecution of the
         Messenger does       ’245 patent, Windy City argued to
23       not meet the “real   the PTO, in response to an Office
         time” limitation)    Action, that messages that are
24                            “stored on a server . . . are therefore
                              fundamentally different from
25                            communications being sent and
                              received in the claimed real-time.”
26

27
     4
      Citations of “Storer Inv. Rpt.” refers to Expert Report of James A. Storer, Ph.D Regarding Invalidity
28   of U.S. Patent Nos. 8,694,657 and 8,458,245, dated November 9, 2018.
                                                         6.
       Case 4:16-cv-01730-YGR Document 159-6 Filed 02/11/19 Page 8 of 14



 1       Issue No.          Facebook’s Undisputed Material          Windy City’s Response and
                             Facts and Supporting Evidence            Supporting Evidence
 2                       Ex. 13 [’245 PH excerpt].
     Issue 3             Fact 33. Dr. Jones did not conduct
 3                       any infringement analysis under
                         Facebook’s construction of “real
 4                       time.”
 5                       Ex. 8 [Jones Tr.] at 25:3-8.
     Issue 3             Fact 34. Dr. Jones was aware of
 6                       Facebook’s proposed construction of
                         “real time” at the time he submitted
 7                       his infringement report.
 8                       Ex. 10 [Jones Rpt.] at ¶ 28; Ex. 8
                         [Jones Tr.] at 24:5-25:1.
 9   Issue 3             Fact 35. Dr. Jones testified that in the
                         analysis he performed with respect to
10                       Facebook’s alleged infringement, the
                         communication is stored on a server.
11
                         Ex. 8 [Jones Tr.] at 25:9-13.
12   Issue 3             Fact 36. Every Facebook Messenger
                         user has a mailbox that is stored on
13                       Facebook’s servers and contains all
                         of the user’s messages.
14
                         Ex. 14 [FB-WC_000000394].
15   Issue 3             Fact 37. In Facebook Messenger, all
                         messages and attachments are stored
16                       on at least one server prior to
                         delivery.
17
                         Ex. 8 [Jones Tr.] at 25:9-13; Ex. 10
18                       [Jones Rpt.] at ¶¶ 81, 209, 335; Ex.
                         14 [FB-WC_000000394]; Ex. 15
19                       [FB-WC_000042419].
     Issue 4 (Facebook   Fact 38. Facebook Messenger uses a
20   Messenger does      system in which, in response to the
     not meet the        receipt of a message from a sender,
21   “private message    Facebook creates a “delta” message
     limitation”)        that is delivered to the recipient’s
22                       device.
23                       Ex. 10 [Jones Rpt.] at ¶¶ 79-81, 209;
                         Ex. 14 [FB-WC_000000394]; Ex. 15
24                       [FB-WC_000042419].
     Issue 4             Fact 39. The delta message sent to
25                       the recipient’s client is generated on
                         the server and is not the same as the
26                       message that is originally received by
                         Facebook’s servers from the sender’s
27                       device.
28

                                                    7.
       Case 4:16-cv-01730-YGR Document 159-6 Filed 02/11/19 Page 9 of 14



 1       Issue No.       Facebook’s Undisputed Material           Windy City’s Response and
                          Facts and Supporting Evidence             Supporting Evidence
 2                    Ex. 8 [Jones Tr.] at 68:24-69:2;
                      69:14-18; 70:10-14; 70:25-71:4; Ex.
 3                    14 [FB-WC_000000394].
     Issue 4          Fact 40. Dr. Jones testified that, in all
 4                    the examples he studied for his
                      infringement analysis of Facebook
 5                    Messenger, he did not identify any
                      instance in which the message that
 6                    was sent from the sending device to
                      Facebook’s servers had the same
 7                    content as the delta message sent
                      from Facebook’s servers to the
 8                    recipient device.
 9                    Ex. 8 [Jones Tr.] at 70:10-72:3.
     Issue 4          Fact 41. In the Facebook Messenger
10                    implementation for the World Wide
                      Web, the message from the sending
11                    device is sent to Facebook’s servers
                      as an HTTP message.
12
                      Ex. 8 [Jones Tr.] at 56:22-57:18; Ex.
13                    10 [Jones Rpt.] at ¶ 169.
     Issue 4          Fact 42. In the Facebook Messenger
14                    implementation for mobile apps (i.e.
                      Android and Apple iOS), the
15                    message from the sending device is
                      sent to Facebook’s servers is a chat
16                    message publishing the topic “t_sm”
                      to the Facebook MQTT server.
17
                      Ex. 8 [Jones Tr.] at 58:2-19; Ex. 10
18                    [Jones Rpt.] at ¶ 331.
     Issue 4          Fact 43. In the Facebook Messenger
19                    implementation for the World Wide
                      Web, the delta message received by
20                    the recipient’s client is formatted
                      using JSON.
21
                      Ex. 8 [Jones Tr.] at 67:22-68:1.
22   Issue 4          Fact 44. In the Facebook Messenger
                      implementation for mobile apps (i.e.
23                    Android and Apple iOS), the delta
                      message received by the recipient’s
24                    client is formatted using Thrift.
25                    Ex. 10 [Jones Rpt] at ¶ 207; Ex. 8
                      [Jones Tr.] at 67:22-68:5
26   Issue 4          Fact 45. The content of the delta
                      message received by the recipient is
27                    different from the content of the chat
28

                                                 8.
      Case 4:16-cv-01730-YGR Document 159-6 Filed 02/11/19 Page 10 of 14



 1       Issue No.         Facebook’s Undisputed Material        Windy City’s Response and
                            Facts and Supporting Evidence          Supporting Evidence
 2                       message that goes from the sender to
                         the server.
 3
                         Ex. 8 [Jones Tr.] at 69:14-18; 70:10-
 4                       23; 70:25-72:3; Ex. 16 [Storer Non-
                         Infr. Rpt., Appendix 3]; Ex. 10
 5                       [Jones Rpt] at ¶¶ 182, 183, 266, 293.
     Issue 5 (Facebook   Fact 46. Claim 19 of the ’245 patent
 6   does not directly   requires “a plurality of participator
     infringe)           computers.”
 7
                         Ex. 4 [’245 patent] at claim 19.
 8   Issue 5             Fact 47. According to Windy City’s
                         infringement theory, a “participator
 9
                         computer” for purposes of claim 19
10                       is a computer or mobile device
                         running Messenger client software to
11                       communicate with the Messenger
                         infrastructure servers and other
12                       Messenger users.
13
                         Ex. 10 [Jones Rpt.] at ¶ 317; Ex. 8
14                       [Jones Tr.] at 51:9-19.
     Issue 5             Fact 48. Facebook does not provide,
15                       sell, or offer to sell computers,
                         mobile devices, or other computing
16                       devices to its end users.

17                       Ex. 8 [Jones Tr.] at 52:15-24.
     Issue 5             Fact 49. An end user of Facebook
18                       Messenger has to use his or her
                         preexisting computing device in
19                       order to use Facebook Messenger.

20                       Ex. 8 [Jones Tr.] at 52:25-53:4.
     Issue 5             Fact 50. Users of Facebook
21                       Messenger choose to use Facebook
                         Messenger to send messages,
22                       including messages with
                         attachments.
23
                         Ex. 8 [Jones Tr.] at 198:8-11;
24                       198:15-18; 198:23-25.
     Issue 5             Fact 51. Facebook does not force
25                       users of Facebook Messenger to send
                         messages, including messages with
26                       attachments.

27                       Ex. 8 [Jones Tr.] at 198:12-14;
                         198:19-22.
28

                                                  9.
      Case 4:16-cv-01730-YGR Document 159-6 Filed 02/11/19 Page 11 of 14



 1       Issue No.           Facebook’s Undisputed Material          Windy City’s Response and
                              Facts and Supporting Evidence            Supporting Evidence
 2   Issue 5               Fact 52. The Facebook Terms of
                           Service, effective as of June 2013
 3                         and June 2015, both state: “[W]e do
                           not control or direct users’ actions on
 4                         Facebook.”
 5                         Ex. 17 [Storer Non-Infr. Rpt.] at
                           ¶ 248.
 6   Issue 6 (Facebook     Fact 53. Windy City did not provide
     does not indirectly   Facebook with notice of the ’245
 7   infringe)             patent or any allegations of
                           infringement before filing its
 8                         Complaint on June 2, 2015.
 9                         Ex. 3 [Trzyna Tr.] at 225:17-23; Ex.
                           18 [WC Resp. to Ind. Rog 9]; Jones
10                         Infr. Rpt., ¶ 362; Jones Tr. 20:21-
                           21:6.
11   Issue 6               Fact 54. There is no evidence that
                           Facebook had knowledge of the ’245
12                         patent prior to the filing of the
                           Complaint on June 2, 2015.
13
                           Ex. 18 [WC Resp. to Ind. Rog 9]; Ex.
14                         10 [Jones Rpt.] at ¶ 362; Ex. 8 [Jones
                           Tr.] at 20:21-21:6.
15   Issue 6               Fact 55. Windy City’s Complaint
                           asserted infringement of four patents
16                         containing 830 total claims.
17                         D.I. 1 at 2-3, Exs. A, B, C, D.
     Issue 6               Fact 56. Windy City’s Complaint did
18                         not identify any claims of the ’245
                           patent that Facebook allegedly
19                         infringed.
20                         D.I. 1 at 6-9.
     Issue 6               Fact 57. Windy City did not identify
21                         the asserted claims of the ’245 patent
                           until October 10, 2016.
22
                           Ex. 19 [Infringement Contentions].
23   Issue 6               Fact 58. Windy City did not provide
                           infringement contentions for the
24                         asserted claims of the ’245 patent
                           until October 10, 2016.
25
                           Ex. 19 [Infringement Contentions].
26   Issue 6               Fact 59. Facebook did not have
                           knowledge of Windy City’s
27                         infringement allegations until
                           October 10, 2016.
28

                                                     10.
          Case 4:16-cv-01730-YGR Document 159-6 Filed 02/11/19 Page 12 of 14



 1           Issue No.          Facebook’s Undisputed Material            Windy City’s Response and
                                 Facts and Supporting Evidence              Supporting Evidence
 2
                             Ex. 19 [Infringement Contentions].
 3       Issue 6             Fact 60. Facebook did not have
                             knowledge that its users actions
 4                           allegedly infringed the ’245 patent
                             until October 10, 2016.
 5
                             Ex. 19 [Infringement Contentions].
 6       Issue 6             Fact 61. Facebook did not have
                             knowledge that Facebook Messenger
 7                           was especially made for allegedly
                             infringing the ’245 patent until
 8                           October 10, 2016.
 9                           Ex. 19 [Infringement Contentions].
         Issue 6             Fact 62. Facebook’s alleged
10                           infringement of the ’245 patent
                             ended on April 1, 2016.
11
                             Ex. 10 [Jones Rpt.] at ¶ 21; Ex. 8
12                           [Jones Tr.] at 21:16-19; Ex. 20
                             [Weinstein Rpt.] at ¶ 16; Ex. 21
13                           [Weinstein Tr.5] at 52:12-25.
         Issue 7 (Facebook   Fact 63. Facebook provides
14       is not liable for   Facebook Messenger to users free of
         contributory        charge.
15       infringement)
                             Ex. 22 [Deposition of Scott
16                           Engelman] at 18:12-25.
         Issue 7             Fact 64. A text-only message does
17                           not qualify as a “private message
                             including a pointer pointing to a
18                           communication that includes pre-
                             stored data representing at least one
19                           of a video, a graphic, sound, and
                             multimedia,” as recited in claim 19
20                           of the ’245 patent.
21                           Ex. 8 [Jones Tr.] at 60:12-16.
         Issue 7             Fact 65. A message sent in Facebook
22                           Messenger that includes one or more
                             “stickers” (and no other attachment)
23                           does not qualify as a “private
                             message including a pointer pointing
24                           to a communication that includes
                             pre-stored data representing at least
25                           one of a video, a graphic, sound, and
                             multimedia,” as recited in claim 19
26                           of the ’245 patent.
27

28   5
         Citations of “Weinstein Tr.” refers to the Deposition of Roy Weinstein taken on January 9, 2019.
                                                      11.
      Case 4:16-cv-01730-YGR Document 159-6 Filed 02/11/19 Page 13 of 14



 1       Issue No.      Facebook’s Undisputed Material         Windy City’s Response and
                         Facts and Supporting Evidence           Supporting Evidence
 2                   Ex. 8 [Jones Tr.] at 76:3-14.
     Issue 7         Fact 66. A message in Facebook
 3                   Messenger with more than one
                     intended recipient does not qualify as
 4                   a “private message” as recited in
                     claim 19 of the ’245 patent.
 5
                     Ex. 8 [Jones Tr.] at 55:12-19.
 6   Issue 7         Fact 67. Windy City has not alleged
                     that engaging in a video call
 7                   infringes claim 19 of the ’245 patent.
 8                   Ex. 8 [Jones Tr.] at 197:4-13.
     Issue 7         Fact 68. Windy City has not alleged
 9                   that engaging in a voice call infringes
                     claim 19 of the ’245 patent.
10
                     Ex. 8 [Jones Tr.] at 197:4-13.
11   Issue 7         Fact 69. Windy City has not alleged
                     that sending payments through
12                   Facebook Messenger infringes claim
                     19 of the ’245 patent.
13
                     Ex. 8 [Jones Tr.] at 197:14-22.
14   Issue 7         Fact 70.
15

16                   Ex. 23 [Weinstein Exhibit 9]; Ex. 21
                     [Weinstein Tr.] 132:17-133:12
17

18

19

20

21

22

23

24

25

26

27

28

                                              12.
     Case 4:16-cv-01730-YGR Document 159-6 Filed 02/11/19 Page 14 of 14



 1                                           ATTESTATION

 2      I attest that the evidence cited herein fairly and accurately supports the facts asserted.

 3

 4      February 11, 2018                               COOLEY LLP,

 5                                                      /s/ Phillip E. Morton
                                                        Phillip E. Morton
 6

 7                                                      Attorney for Defendant
                                                        Facebook, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  13.
